Per Curiam.
This suit was brought by the respondents for the purpose of redeeming the lands described in the complaint from a mortgage, and demanding an accounting from the appellant as the assignee of the mortgagee. The court made and entered findings of fact and conclusions of law, and rendered a decree in favor of respondents. The court, among other things, found, that on the 16th day of November, 1892, one William H. Beck was the owner of the land in question and delivered to one Thomas B. Goodwin a mortgage upon said lands, which was duly recorded, and was conditioned to save said Goodwin harmless from any and all liabilities which might then have been incurred by him by reason of his having become surety for Beck upon several written obligations; that, prior to the commencement of the suit to foreclose said mortgage, Beck placed Goodwin in possession of said premises, upon the agreement and understanding that he should apply the rents and profits thereof to the reduction of the debt by said mortgage secured, and Goodwin and his successors in interest have ever since remained in possession of said premises, receiving the rents, and profits thereof; thát on the 4th day of May, 1895, for valuable consideration, the said Beck sold and conveyed to plaintiff John Catlin the lands hereinbefore described, and the same ever *166since have been, and now' are, tbe property of said John Gatlin and of bis wife, bis co-plaintiff herein; that tbe plaintiffs are entitled to an accounting, and to a decree permitting them to redeem from tbe mortgage by paying into court tbe sum of $1,760.30, within thirty days, and for costs. Certain exceptions were made to some of tbe findings, but we think tbe testimony substantially justified tbe findings.
The principal question in this case is, whether the action was barred by the statute of limitations. But we think the principle involved was decided adversely to appellant’s contention in Krutz v. Gardner, 25 Wash. 396, 65 Pac. 771, where it was held that, as long as the relation of mortgagor and mortgagee exists, the statute does not commence to run in favor of either the mortgagor or tbe mortgagee. Under tbe testimony in this case the appellant is bolding under Goodwin who, the testimony shows, was placed in possession as mortgagee, and there having been no foreclosure. tbe action was not barred by tbe statute of limitations, and the judgment is affirmed.